Citation Nr: 0329165	
Decision Date: 10/27/03    Archive Date: 11/05/03

DOCKET NO.  02-16 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey



THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
the service-connected left ankle disability.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Patricia J. Welch, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1984 to March 
1988, with an additional period of service in the Reserve 
from 1988 to 1990.  

The case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2001 decision by the RO that granted 
service connection for a left ankle disability and assigned a 
rating of 10 percent, effective in January 2001.  

In a subsequent decision in October 2002, the RO assigned a 
20 percent rating for the service-connected left ankle 
disability, effective in July 2002.  The veteran continues 
his appeal for a higher rating.  



REMAND

A review of the record shows that in April 2001 and July 2002 
the veteran underwent VA examinations to ascertain the nature 
and severity of his left ankle disability.  

However, it is the Board's opinion that the VA examination 
reports have not adequately addressed the veteran's loss of 
function from his service-connected left ankle disability for 
purposes of evaluating him for a higher rating.  

For example, in the April 2001 VA examination report, the 
examiner described the range of motion and found no evidence 
of fatigability or incoordination, but stated that the 
veteran was prone to have exacerbations of pain and 
restricted range of motion.  

On the July 2002 VA examination, the veteran wore a brace on 
the left ankle, which demonstrated swelling and restricted 
range of motion.  The examiner noted that there was also 
clear evidence of fatigability and stated that the veteran 
was prone for progression of his symptomatology.  

The examiner, who was the same doctor on both examinations, 
did not report any clinical findings in regard to whether 
there was additional range of motion loss due to pain on use 
or during flare-ups, or describe the degree of functional 
loss from the stated limitation of motion and fatigability.  
(He merely noted that he could not predict the amount of 
dysfunction in the future.)  Thus, the veteran should be 
afforded another VA examination.  

The rating examination should specifically and adequately 
portray both the degree of functional loss and the additional 
range-of-motion loss due to pain on use or during flare-ups 
(38 C.F.R. § 4.40) resulting from the service-connected left 
ankle disability, and relate them to other factors such as 
weakened movement, excess fatigability, and incoordination 
(as set forth in 38 C.F.R. § 4.45).  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  

When assessing the limitation of motion, the VA examiner 
should also determine whether the service-connected left 
ankle disability involves any other muscles or nerves, and 
specifically address that inquiry in terms of fatigability, 
incoordination and pain on movement.  See DeLuca, supra.  

The RO should also obtain any recent treatment records, in 
regard to the veteran's service-connected left ankle.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

Lastly, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law during the pendency of the 
veteran's appeal.  The VCAA essentially enhances the VA's 
obligation to notify him about his claim (i.e., what 
information or evidence is required to grant his claim) and 
to assist him to obtain evidence for his claim.  

A review of the record on appeal shows that, in an April 2001 
letter, the RO apprised the veteran of the redefined 
obligations of the VA as contained in the VCAA.  However, in 
that letter, the RO informed the veteran that any additional 
evidence or information that he had to submit should be sent 
to the RO by June 4, 2001.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in 38 C.F.R. § 3.159(b)(1) to respond to 
a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  

Although the veteran responded in December 2001 to the RO's 
April 2001 VCAA letter, and a year has elapsed since his 
response, the Board finds that since this case is being 
remanded for additional development, the RO must take this 
opportunity to also inform the veteran that, notwithstanding 
the information previously provided, a full year is allowed 
to respond to a VCAA notice.  
 
Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO must review the claims file 
and take appropriate steps to ensure that 
all notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, is completed with regard to the 
issue of entitlement to a higher rating 
for the service-connected left ankle 
disability.  This includes issuing any 
additional letters to the veteran and 
obtaining any additional medical or other 
evidence, as deemed appropriate, in 
regard to the duty to notify him of what 
information or evidence was needed from 
him and what VA has done and will do to 
assist him in substantiating his claim of 
entitlement to a higher rating for the 
service-connected left ankle disability.  

2.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all health 
care providers (VA or non-VA) where he 
has been treated for his service-
connected left ankle disability since the 
July 2002 VA examination.  After 
receiving this information and any 
necessary releases, the RO should contact 
the named medical providers and obtain 
copies of the related medical records 
which are not already on file.  

3.  Thereafter, the RO should have the 
veteran undergo a VA orthopedic 
examination to determine the current 
nature and severity of his service-
connected left ankle disability, and 
address the specific areas identified by 
the Board as noted herein.  The claims 
folder should be made available to the 
examiner for review.  All indicated 
testing should be performed, to include 
X-ray studies and range of motion studies 
of the left ankle.  

The examiner should state for the record 
whether and to what degree the left ankle 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the particular service-
connected disability; if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should 
furnish an opinion as to whether pain, 
temperature, involvement of other muscles 
or nerves, or other factors could 
significantly limit functional ability 
during flare-ups or when the left ankle 
is used repeatedly over a period of time; 
this determination should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
or favorable or unfavorable ankylosis due 
to pain on use or during flare-ups.  The 
examiner should also describe the degree 
of interference with employment and 
degree of impairment of the veteran's 
ability to fully perform his job 
responsibilities, caused by the service-
connected left ankle disability.  The 
clinical findings and reasoning that form 
the bases for these opinions should be 
clearly set forth in the examination 
report.  

4.  After the foregoing development has 
been completed, the RO should 
readjudicate the claim of an initial 
rating in excess of 20 percent for the 
service-connected left ankle disability.  
If any benefit sought on appeal remains 
denied, the veteran should be issued a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
respond thereto.  

Then, if indicated, the case should then be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  




